                Case 2:20-cv-01617-RSM Document 15 Filed 04/09/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   ANGELA M. BEVILACQUA,                               Civil No. 2:20-CV-01617-RSM

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be

16   amended as follows:

17            Defendant shall have up to and including May 7, 2021, to file a response to Plaintiff’s

18   Complaint, including the certified administrative record. If the certified administrative record

19   becomes available to the Office of the General Counsel before the aforementioned date, the

20   record may be filed earlier, if feasible.

21

22

23

24

     Page 1     ORDER - [2:20-CV-01617-RSM]
                Case 2:20-cv-01617-RSM Document 15 Filed 04/09/21 Page 2 of 2



 1
              If the Commissioner is unable to file the certified administrative record by that date, the
 2
     Commissioner shall file another motion for extension every 28 days until the certified
 3
     administrative record becomes available.
 4
              DATED this 9th day of April, 2021.
 5

 6

 7                                                  A
                                                    RICARDO S. MARTINEZ
 8                                                  CHIEF UNITED STATES DISTRICT JUDGE

 9

10
     Presented by:
11
     s/ Frederick Fripps
12   FREDERICK FRIPPS
     Special Assistant United States Attorney
13   Office of the General Counsel
     Social Security Administration
14   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
15   Telephone: (206) 615-3892
     Fax: (206) 615-2531
16   frederick.fripps@ssa.gov

17

18

19

20

21

22

23

24

     Page 2    ORDER - [2:20-CV-01617-RSM]
